     Case 1:21-cv-00033 Document 1 Filed on 03/05/21 in TXSD Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SANTIAGO ESEQUIEL CASTILLO                   §      CIVIL ACTION NO. __________
Plaintiff,                                   §
                                             §
V.                                           §
                                             §      DEFENDANT AARON’S, LLC’S
AARON’S, L.L.C                               §      NOTICE OF REMOVAL.
Defendant.                                   §

                                   NOTICE OF REMOVAL


TO THE UNITED STATES DISTRICT COURT:

        Defendant Aaron’s, LLC, pursuant to 28 U.S.C. §§1441 and 1332, provides

notice of removal of this action styled Santiago Esequiel Castillo v. Aaron’s, L.L.C.,

Cause No. 2020-DCL-05830, currently pending in 445TH District Court of Cameron

County, Texas, and in support thereof, respectfully shows unto this Court as follows:

        1.      Plaintiff Santiago Esequiel Castillo filed his Original Petition on

November 24, 2020, claiming damages as a result of a fall while on the premises of

Defendant Aaron’s store in Brownsville, TX. Plaintiff served Defendant with the citation

on November 30, 2020. Plaintiff also sued James M. Day, Jr. who is identified in the

Petition as a resident of Texas.

        2.       The case was not removable when Aaron’s was served because of the

Texas co-defendant, who has not been served in this case.

        3.      On February 12, 2021, the parties participated in a Telephonic Docket

Control Conference in State Court at which time Plaintiff’s counsel advised the Court

that the Texas co-defendant, James Day, Jr. is actually a resident of New Mexico. 28

U.S.C. §1446(b)(3) a notice of removal may be filed within thirty days from when it may

be first ascertained that the case is one which is or has become removable. Defendant is




HOULITIGATION:1706751.1
   Case 1:21-cv-00033 Document 1 Filed on 03/05/21 in TXSD Page 2 of 4




filing this Removal within thirty days of the February 12, 2021 conference, and thus this

notice is timely.

        4.      Pursuant to 28 U.S.C. §1446 and the Local Rules of the United States

District Court for the Southern District of Texas, attached are the following:

        a.      All executed process in the case (Exhibit A);

        b.      Pleadings asserting causes of action and all answers to such pleadings

                (Exhibit B);

        c.      All orders signed by the state judge (Exhibit C);

        d.      The docket sheet (Exhibit D);

        e.      An index of matters being filed (Exhibit E);

        f.      A list of all counsel of record, including addresses, telephone numbers,

                and parties represented (Exhibit F).

These documents represent all that are presently available as required.

        5.      The District Courts of the United States have original jurisdiction over this

action by reason of diversity of citizenship between the parties.         28 U.S.C. §1332.

Plaintiff’s Original Petition alleges that Plaintiff Santiago Esequiel Castillo resides in Los

Frenos, Cameron County, Texas, and therefore is a citizen of the state of Texas.
Defendant Aaron’s, LLC. is a corporation incorporated under the laws of the State of

Georgia, and is a citizen of the State of Georgia. James Dey, who has not been served, is

an individual who resides in New Mexico.

        6.      Plaintiff’s Original Petition in the state court seeks damages over

$200,000 but not more than $1,000,000, and thus the amount in controversy exceeds the

sum of seventy-five thousand dollars ($75,000.00), exclusive of interests and costs.

        7.      Removal of this cause of action is proper under 28 U.S.C. §1441. It is a

civil action brought in state court and the District Courts of the United States have

original jurisdiction over this action under 28 U.S.C. §1332, since the plaintiff and the

defendants are diverse in citizenship.


HOULITIGATION:1706751.1
                                              2
   Case 1:21-cv-00033 Document 1 Filed on 03/05/21 in TXSD Page 3 of 4




        8.      As required by 28 U.S.C. §1441, the 445th District Court in Cameron

County falls within the geographical purview of this Court, and thus, venue is proper in

the United Stated District Court of the Southern District of Texas, Corpus Christi

Division.

        9.      Written notice of the filing of this Notice of Removal is being promptly

given to Plaintiff and a notice of Filing of Notice of Removal is promptly being filed with

the Clerk of County Court at Law Number 2 of Nueces County, Texas, as required by 28

U.S.C. §1446(d).

        WHEREFORE, PREMISES CONSIDERED, Defendant Aaron’s, LLC. prays that

the state action now pending in 445th District Court of Cameron County, Texas, be

removed to this Court, and for any further relief to which Defendant is justly entitled.


                                                      Respectfully submitted,

                                                      MEHAFFYWEBER, P.C.


                                                      By _/s/ Maryalyce W. Cox
                                                         Maryalyce W. Cox
                                                         Attorney-in-charge
                                                         State Bar No. 24009203
                                                         One Allen Center
                                                         500 Dallas, Suite 2800
                                                         Houston, Texas 77002
                                                         713-655-1200 telephone
                                                         713-655-0222 facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              AARONS, LLC.




HOULITIGATION:1706751.1
                                             3
   Case 1:21-cv-00033 Document 1 Filed on 03/05/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       In addition to e-filing, this is to certify that a true and correct copy of the above
and foregoing instrument has been forwarded by Certified Mail, return to receipt
requested, to all counsel of record on this the 5th day of March 2021 pursuant to both the
Texas Rules of Civil Procedure and the Federal Rules of Civil Procedure. .


                                                     Maryalyce W. Cox
                                                     Maryalyce W. Cox




HOULITIGATION:1706751.1
                                             4
